Case 1:20-cv-23589-DPG Document 4 Entered on FLSD Docket 08/31/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 1:20-cv-23589-GAYLES

  LAMONT COLLINS,
          Plaintiff,
  v.
  CITY OF MIAMI,
  OFFICER KENNETH LEWIS,
  OFFICER WANDLER PHILIPPE,
  and DOUBLETREE GRAND HOTEL,
        Defendants.
  ____________________________________/

                                    ORDER DISMISSING CASE

         THIS CAUSE comes before the Court on a sua sponte review of the record. On August

 27, 2020, Plaintiff Lamont Collins, appearing pro se, brought this action against Defendants City

 of Miami, Officers Kenneth Lewis and Wandler Philippe, and Doubletree Grand Hotel and moved

 to proceed in forma pauperis. [ECF Nos. 1, 3]. Because Plaintiff has moved to proceed in forma

 pauperis, the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. § 1915(e), are

 applicable. Pursuant to that statute, the court is permitted to dismiss a suit “any time [] the court

 determines that . . . (B) the action or appeal (i) is frivolous or malicious; (ii) fails to state a claim

 on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

 from such relief.” Id. § 1915(e)(2).

         The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

 are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6). Alba

 v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). To state a claim for relief, a pleading must

 contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

 and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand for
Case 1:20-cv-23589-DPG Document 4 Entered on FLSD Docket 08/31/2020 Page 2 of 3



 the relief sought.” Fed. R. Civ. P. 8. Additionally, Rule 10(b) of the Federal Rules of Civil

 Procedure requires that a party “state its claims or defenses in numbered paragraphs, each limited

 as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The Eleventh Circuit

 has explained that the purpose of these rules is

         to require the pleader to present his claims discretely and succinctly, so that, his
         adversary can discern what he is claiming and frame a responsive pleading, the
         court can determine which facts support which claims and whether the plaintiff has
         stated any claims upon which relief can be granted, and, at trial, the court can
         determine that evidence which is relevant and that which is not.

 T.D.S. Inc. v. Shelby Mutual Ins. Co., 760 F.2d 1520, 1544 n.14 (11th Cir. 1985) (Tjoflat, J.,

 dissenting).

         To survive a motion to dismiss, a claim “must contain sufficient factual matter, accepted

 as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he pleadings are

 construed broadly,” Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir.

 2006), and the allegations in the complaint are viewed in the light most favorable to the plaintiff,

 Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998). In reviewing pro se

 complaints, the Court applies the “liberal construction to which pro se pleadings are entitled.”

 Holsomback v. White, 133 F.3d 1382, 1386 (11th Cir. 1998). However, liberal construction cannot

 serve as a substitute to establishing a valid cause of action. See GJR Invs., Inc. v. Cnty. of

 Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998). At bottom, the question is not whether the

 claimant “will ultimately prevail . . . but whether his complaint [is] sufficient to cross the federal

 court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 529–30 (2011) (citations and internal

 quotations marks omitted).




                                                     2
Case 1:20-cv-23589-DPG Document 4 Entered on FLSD Docket 08/31/2020 Page 3 of 3



         In his two-page “Notice of Claim,” Plaintiff confusingly states that he brings “This Claim

 in Writing, prior to filing Civil Suit against The City of Miami.” [ECF No. 1 at 1]. Liberally

 construed as a civil complaint, Plaintiff’s “Notice of Claim” is still wholly deficient. Plaintiff

 claims that he seeks monetary damages for (1) “pattern/custom of City of Miami Police Internal

 Affairs Investigations that validate Officer violations of Departmental Policy, and The

 Constitutional Rights of Plaintiff (Citizens)”; (2) “Defendant ‘City’ [sic] lack of

 Supervision/Training of Officers”; (3) “illegal detainment and false arrest under The Fourth

 Amendment”; and (4) “violation of his Equal Protection and Due Process Rights under The

 Fourteenth Amendment.” Id. However, Plaintiff provides no factual support for his bare assertions

 that his constitutional rights were violated. Therefore, Defendants cannot “discern what [Plaintiff]

 is claiming and frame a responsive pleading[.]” T.D.S. Inc., 760 F.2d at 1544 n.14. Because

 Plaintiff’s pleading contains no factual allegations, Plaintiff has failed to “state a claim to relief that

 is plausible on its face.” Iqbal, 556 U.S. at 678 (citation omitted).

         Based on the foregoing, it is ORDERED AND ADJUDGED that:

         (1)     Plaintiff’s pleading, titled “Notice of Claim,” [ECF No. 1], which the Court

                 construes as a complaint, shall be DISMISSED without prejudice;

         (2)     All pending motions shall be DENIED as moot; and

         (3)     The case shall be CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of August, 2020.




                                                  ________________________________
                                                  DARRIN P. GAYLES
                                                  UNITED STATES DISTRICT JUDGE




                                                     3
